824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leonidas HERRERO GIL DE GIBAJA, Appellant,v.SEARS, ROEBUCK AND CO., et al., Appellees.
Appeal No. 85-2661.
United States Court of Appeals, Federal Circuit.
May 1, 1987.

Before FRIEDMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.

DECISION

1
The United States District Court for the Southern District of Florida granted a motion for summary judgment dismissing appellant's action for patent infringement.  We affirm on the basis of the opinion of the district court.

OPINION

2
Although appellant was given ample time, almost nine months, he failed to proffer any evidence to substantiate the allegations of his complaint.  Under the Federal Rules of Civil Procedure, when a motion for summary judgment is made and supported, an adverse party may not rest upon the mere allegations of his pleading.  His response must set forth specific facts showing that there is a genuine issue for trial.  28 U.S.C. Sec. 56(e).


3
The district court deemed appellant's failure to provide a response as an admission of all material facts set forth in support of appellees' motion for summary judgment.  This unchallenged evidence establishes noninfringement.  Appellant having failed to raise a genuine issue of material fact requiring trial, the district court's entry of summary judgment in favor of appellees as a matter of law was appropriate.